            Case 1:20-cv-01758-DAD-SAB Document 6 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ALEATRICE THOMAS,                                   No. 1:20-cv-01758-NONE-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.                                          ACTION AS DUPLICATIVE AND
                                                         DENYING PLANTIFF’S MOTION TO
14   COMMISSIONER OF SOCIAL SECURITY,                    PROCEED IN FORMA PAUPERIS AS
                                                         MOOT
15                  Defendant.
                                                         (Doc. Nos. 1, 2, 3)
16

17          On December 11, 2020, plaintiff Aleatrice Thomas filed this action appealing the final

18 decision of the Commissioner of Social Security’s denial of Social Security benefits. The matter

19 was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20 Rule 302.

21          On December 15, 2020, the magistrate judge filed a findings and recommendations

22 recommending that this action be dismissed as duplicative of Thomas v. Commissioner of Social

23 Security, No. 1:20-cv-01723-SAB (E.D. Cal.), and that her application to proceed in forma

24 pauperis be denied as moot. (Doc. No. 3.) The findings and recommendations were served on

25 plaintiff and contained notice that any objections were to be filed within thirty days from the date

26 of service. The period for filing objections has passed and no objections have been filed.

27 /////

28 /////


                                                     1
           Case 1:20-cv-01758-DAD-SAB Document 6 Filed 01/21/21 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 3 findings and recommendations to be supported by the record and by proper analysis.

 4         Accordingly, IT IS HEREBY ORDERED that:

 5         1.      The findings and recommendations, filed December 15, 2020 (Doc. No. 3), are

 6                 ADOPTED IN FULL;

 7         2.      This action is DISMISSED as duplicative of Thomas v. Commissioner of Social

 8                 Security, No. 1:20-cv-01723-SAB (E.D. Cal.);

 9         3.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is DENIED as

10                 moot; and

11         4.      The Clerk of the Court is DIRECTED to assign a district judge to this case for the

12                 purposes of closure and then close this case.

13
     IT IS SO ORDERED.
14

15      Dated:    January 21, 2021
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
